69 So.3d 400 (2011)
Charles Giddings CAYE, Jr., Husband, Appellant,
v.
Deborah Ann CAYE, Wife, Appellee.
No. 1D11-3944.
District Court of Appeal of Florida, First District.
September 16, 2011.
Samuel S. Jacobson and Stephanie Sussman Eubanks of Bledsoe, Jacobson, Schmidt, Wright, Lang & Wilkinson, Jacksonville, for Appellant.
Sandra J. Mathis of Rogers Towers, P.A., Jacksonville, for Appellee.
*401 PER CURIAM.
The order of the trial court is reversed and the cause is remanded for further proceedings. See Schwab v. Schwab, 864 So.2d 82 (Fla. 1st DCA 2003).
WOLF, LEWIS, and RAY, JJ., concur.